UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6320



VINCENT EUGENE WILLIAMS,

                                           Petitioner - Appellant,

          versus


L. K. KELLY, Warden,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:06-cv-00357-MHL)


Submitted: June 15, 2007                    Decided:   June 21, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Eugene Williams, Appellant Pro Se. Banci Enga Tewolde,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Vincent Eugene Williams seeks to appeal the magistrate

judge’s orders denying relief on his 28 U.S.C. § 2254 (2000)

petition and motion to reconsider.*              The orders are not appealable

unless     a    circuit   justice      or    judge   issues   a    certificate   of

appealability.       28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district       court   is   debatable      or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                We have independently reviewed the

record and conclude that Williams has not made the requisite

showing.       Accordingly, we deny Williams’ motions for a certificate

of appealability, for oral argument, for appointment of counsel,

and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the




      *
      The parties consented to the magistrate judge’s jurisdiction
under 28 U.S.C. § 636(c) (2000).

                                        - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -